                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

JORDY DEVONTE JOHNSON, #190968                                                         PETITIONER

VERSUS                                               CIVIL ACTION NO. 3:15-cv-775-HTW-LRA

STATE OF MISSISSIPPI                                                                 RESPONDENT

                                               ORDER

       This matter is before the Court on Petitioner’s Motions docketed as “Military Performance

Motion against the Judge Dismissing a Motion” [33], “Motion to Limit the Evidence of the

Judge[‘s] Final Judg[]ment” [36], “Writ of Habeas Corpus Motion to Limit the Evidence of the

Judge[‘s] Final Judg[]ment” [37], “Performance Contract Military Pro’Se Motion” [38], and

“Motion to Quash Defective Indictment” [39].       Having reviewed the Motions [33, 36, 37, 38, 39]

as well as the record, this Court finds that the Motions [33, 36, 37, 38, 39] will be denied for the

following reason.

       The Court dismissed Petitioner’s action on February 19, 2016, for failing to comply with

the Court’s previous orders instructing him to submit his § 2254 petition properly.     Petitioner has

continually failed to comply with these orders and instructions.    Therefore, the instant civil action

remains closed.     As such, this Court is without jurisdictional bases to consider the merits of

Petitioner’s Motions [33, 36, 37, 38, 39].    See Clay v. Johnson, Appeal No. 10-60031 (5th Cir.

Oct. 6, 2010) (citing United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994) (holding that a motion

filed in a closed case is to be considered “a meaningless, unauthorized motion”)).         Therefore,

there are no jurisdictional bases for Petitioner filing the instant Motions [33, 36, 37, 38, 39] and as

such, they are denied.   See Id. Accordingly, it is

       ORDERED AND ADJUDGED that the Motions [33, 36, 37, 38, 39] are denied.

       SO ORDERED AND ADJUDGED this the 31st day of January, 2019.

                                               /s/HENRY T. WINGATE
                                               UNITED STATES DISTRICT JUDGE
